DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  applicant uses the phrase “the determined last rinse cycle” which appears as though it should be “the identified last rinse cycle”. Applicant is reminded to maintain consistent terminology throughout the claims, although the terms are similar in nature they possess a different connotation and may contribute to ambiguity within the claims.  Appropriate correction is required.
Claim Interpretation
The term reference pattern appears to also denote any preprogrammed threshold values which are canonically stored within controllers in order for controller to perform their intended processes. Further, the specification also supports the definition of reference patterns to be those which are constantly updated through continuous cycle operation. For examination purposes the limitation will be interpreted to mean that either one of the definitions are referred to by the phrase reference pattern.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim indicates that the at least one local parameter is selectable from a list of parameters, however claim 1 indicates that the parameter is one based on an acceleration induced by the cleaning cycle or temperature within the cycle. It is unclear as to how pH, conductivity, etc. are based on either temperature or acceleration. Further, in the case of temperature, such a limitation is already stated in claim 1, thus it is also unclear as to whether the limitation is meant to be an optional limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (WO2002077353A1).
Regarding claims 1 & 13, Weiss discloses a dosing system and method for a household appliance (abstract) utilizing a controller (ref 7, which reads on a non-transitory computer th-12th paragraphs, where a change in temperature over time is considered to read on “evolution over time”); the parameter is then compared to threshold value (page 4/9, 5th-7th paragraphs, since the controller controls the opening of the dispenser based on the threshold value, the controller must contain at least a storage of reference value, i.e. pattern comprising the static threshold value) in order to disperse the detergent during a certain time in a cleaning step (see page 4/9 last paragraph to page 5/9 first paragraph).
Regarding claims 2 & 4-5, Weiss teaches the method of claim 1, wherein the cleaning agent is released at the predetermined adapted time in the identified cleaning step (see page 4/9 last paragraph to page 5/9 first paragraph); the local parameter is one of temperature, concentration, pH, or conductivity (Page 4, 6th paragraph); and the steps include releasing a first cleaning agent when the identified cleaning step corresponds to the main wash cycle and releasing a second cleaning agent when the identified cleaning step corresponds to the rinse cycle (see page 4/9 last paragraph to page 5/9 first paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tol (US20160145548A1) further view of Kim (US20040154644A1) and Weiss (WO2002077353A1).

Kim discloses a washing machine control method (abstract), wherein it is disclosed that it is known to check a parameter to a reference value in order to determine if there is significant departure from the expected value, and if not then to proceed with a desired process [0019]. Kim and Van Tol are analogous in the art of water bearing household appliances.
th-12th paragraphs). Weiss also discloses a known way to utilize temperature sensor readings to accurately release a detergent is by comparison of the temperature to a threshold value such that the value is below a certain quantity (page 4/9, 5th-7th paragraphs).
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Van Tol such that the measured and reference parameters are compared to each other in order to determine appropriate operating condition (Kim [0019] & Weiss page 4/9, 5th-7th paragraphs). Further, because Van Tol indicates a change in algorithmic procedures based on the measured and reference parameters but does not explicitly disclose that form in which such comparison takes place, it is in the purview of one of ordinary skill in the art to utilize known methods of comparing parameters to each other to check and perform a desired task.
Regarding claims 2-5, Modified Van Tol teaches the method of claim 1, wherein the cleaning agent is released at the predetermined adapted time within the identified cleaning step (Van Tol [0064 & 0069]). The reference patterns comprise recordings of the change in time of the temperature during the cleaning cycle run by the appliance in previous uses (Van Tol [0064 & 0069]). The local parameter is a temperature within the appliance (Van Tol [0047]). The cleaning steps comprise at least a main wash and rinse cycle (Van Tol [0064 & 0072]), with a first agent released corresponding to the identified cleaning step of the wash cycle and a second cleaning agent when the cleaning step corresponds to a rinse cycle (Van Tol [0064 & 0072]).
Regarding claim 7, Modified Van Tol teaches the method of claim 5, wherein there are 3 rinse cycles (Van Tol [0006 & 0072]), thereby indicating a first, subsequent, and final rinse 
Regarding claim 9, Modified Van Tol teaches the method of claim 1, wherein there are different natures of cleaning cycles (see Van Tol [0066-0067 & 0077-0080] disclosing multiple different wash programs with 2 or more cleaning steps) and identifying a new wash program via the new sensed data (Van Tol [0064]) and accordingly adjusts the time of releasing the cleaning agent (Van Tol [0069]).

Claims 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tol (US20160145548A1), Kim (US20040154644A1), and Weiss (WO2002077353A1) as applied to claim 5 above, and further in view of Davenet (US20030182732A1) and evidentiary reference Hofte (US20110262318A1).
Regarding claims 6 & 8, Modified Van Tol teaches the method of claim 5, wherein additional rinse cycles are identified via repetitive cycle operation and the cleaning agent is preferably released during the final rinse [0070], however Van Tol also states to release the agent 
Davenet discloses a dosing and dispensing device (abstract) usable for both dishwashers and laundry appliances [0077], wherein it is known to provide stain removal agents such as bleach in a first rinse and after care type agents in a last rinse [0077]. Davenet further discloses that many other treatments options are possible for either dishwashers or laundry appliances [0077] and thereby discloses that there are some agents which are more optimally provided in a first rinse cycle as opposed to a last rinse cycle. Davenet and Van Tol are analogous in the art of dispensing methods.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Modified Van Tol to incorporate a dispensing of a cleaning agent in a first stage in order to supply a desired treatment at an optimal point. Thus, in the scenario where .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tol (US20160145548A1), Kim (US20040154644A1), and Weiss (WO2002077353A1) as applied to claim 9 above, and further in view of Classen (US20090314313A1).
Regarding claim 10, Modified Van Tol teaches the method of claim 9, wherein during a wash cycle up to three compositions can be released and one composition during the rinse cycle (Van Tol [0064]). Modified Van Tol does not disclose the specifics of the composition, however such compositions are known in the art as evidenced by Classen.
Classen discloses a method for operating a dishwasher (abstract), and further discloses specific types of detergents and additives to be added at certain phases [0006]. Classen also discloses adding a first composition comprising an enzyme during a washing phase [0036] and a second composition using sodium hydroxide [0037], which is a basic solution with a pH above 7. A third composition is provided during a final rinse cycle to reduce surface tension [0039]. Classen and Van Tol are analogous in the art of dishwasher dispensing methods and mechanisms.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tol (US20160145548A1), Kim (US20040154644A1), and Weiss (WO2002077353A1) as applied to claim 9 above, and further in view of Classen (US20090314313A1) and Lansbergen (US5807438A).
Regarding claim 11, Modified Van Tol teaches the method of claim 9 wherein during a wash cycle up to three compositions can be released and one composition during the rinse cycle (Van Tol [0064]). Modified Van Tol does not disclose the specifics of the composition, however such compositions are known in the art as evidenced by Classen.
Classen discloses a method for operating a dishwasher (abstract), and further discloses specific types of detergents and additives to be added at certain phases [0006]. Classen also discloses adding a first composition comprising an enzyme during a washing phase [0036] and a second composition using sodium hydroxide [0037], which is a basic solution with a pH above 7. A third composition is provided during a final rinse cycle to reduce surface tension [0039] and prior to the final rinse with the third composition a composition with a pH above 7 is provided in the rinse cycle [0027, see sodium hydroxide] . Classen and Van Tol are analogous in the art of dishwasher dispensing methods and mechanisms.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Van Tol to use the compositions of disclosed in Classen to provide improved cleaning (Classen [0005]). Further, since it is known Lansbergen teaches further improved cleaning (Col.1 lines 60-64) via addition of an enzyme in an environment above a pH of 7 prior to a final rinse. Thus, one of ordinary skill in the art would have also modified Van Tol such that one of the prior rinse cycles in which sodium hydroxide is added also utilizes an enzyme to provide said improved cleaning. Accordingly, it is in the purview of one of ordinary skill in the art to utilize known compositions and agents in their known phases when specific compositions are not provided.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Tol (US20160145548A1), Kim (US20040154644A1), and Weiss (WO2002077353A1) as applied to claim 1 above, and further in view of Beaudet (US20110209729A1).
Regarding claim 12, Modified Van Tol teaches the method of claim 1, but does not explicitly disclose receiving feedback on the cleaning performance and modifying the cleaning step accordingly. However, evaluation of a cleaning performance and modification of cycle time is known in the art, as evidenced by Beaudet.
Beaudet discloses an art related method for a dishwasher, wherein a determination of user satisfaction with a dishwashing cycle is made and operating parameters of dishwasher are 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Van Tol to allow a user to provide feedback and adjust the timing of the cleaning cycle based on the feedback, thereby also adjusting the release time for the cleaning agent, in order to provide improved cleaning performance (Beaudet [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cooke (US20180258575A1) discloses a laundry dosing device that utilizes acceleration values in order to appropriately dispense agents.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brady (US5681400A) discloses a controller for optimizing detergent dispensing and concentration (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711